                                                      :FtkFp .Iy*
                                                                , o coqv ë
                                                    'tni'e ' D ,- *1-, $          y .:
                                                                                    .   ,
                                                                .

                                                     j.,
                                                       '
                                                       vv-*'
                                                           -
                                                           .'-.
                                                              -'
                                                              '... ...
                                                                     l . .. . ...'
                                                                                 ..'.
                                                                                    :,...
                      UM TED STATESDISTRICTj'
                                            tAVJX C * N F :(k.                        .
                      W ESTERN DISTRICT OF W RG I                     ojvjbjox , W.o.ofvA
                                  LYNCH BURG


UM TED STATES O F AM ERICA
                                          @


           V.                             * CaseNo. j!%/
                                          .
                                          @                         cp o ogLp k j
ROBERT JO SEPH
M UA
RUBEN GEN E O AK ES


                               PLEA A GREEM ENT

      Ihave agreed to enter into a plea agreem entw ith the United States ofAm erica,
pursuanttoRule 11oftheFederalRulesofCrim inalProcrdure.Theterm sànd conditions
ofthisagreem entare asfollow s:                      '

A. CH ARG EIS) TO W H ICH 1 AM PLEADG G GUILTY A ND W M VER OF
   RIG H TS

   1. TheChareesand PotentialPunishm ent

      M y attom eyhasinformedmeofthenatureofthechargets)andtheelementsofthe
ihargets)thatmustbe proved by the Urlited Statesbeyond a reasonable doubtbeforeI
could befound guilty ascharged.

       Iagree to plead guilty to an Infonnation,which isa charge broughtby the United
StatesAttom ey asopposed to one returned by a Grand Jury. 1am w aiving and giving up
m y righttobe charged by Indictm entand have aGrand Jury vote on my probable guilt.

      lwillenteraplea ofguilty to Counts 1and 2 ofthe Information.

      Count 1 charges m e w ith.Conspiracy to M ake False and M aterially Fictitious
StatementstoLicensed Firenrm Dealers,in violation of 18 U.S.C.jj 371 and 922(a)(6)
and924(a)(2).Themaximum statutorypenaltyisafmeof$250,000and/orimprisonment
foraterm offiveyears,plusaterm ofsupervised release ofthree years,


                            Defendant'sInitials: UY
                                    Page 1 of 13


Case 6:19-cr-00024-NKM Document 7 Filed 10/31/19 Page 1 of 13 Pageid#: 13
       Cotmt2 chargesm e with the following:thato,n oraboutFebruary 26,2018,in the
W estem DistrictofVirginia,and elsewhere,knowing lhad previously been convicted ofa
crim epunishableby im prisonm entfora term exceeding one year,lknow ingly possessed
aflrenrm,to wit,aKahr,40 caliberpistol,and thefirenrm w asin and affecting com m erce
in violation of18U.S.U.j922(g)(1).Iunderstand iftheCourtdeterminesIhaveatleast
tlnree prior convictions for serious dnzg offenses and/or violentfelonies Iwillface a
m pndatory m inimtlm sentence ofim prisonm entforaterm oftifteen yearsand am axim tlm
sentenceofimprisonmentforlife,pursuantto 18U.S.C.j 924(e). Iwillbesubjectto a
period ofsupervised release offiveyears. Iunderstand ifthe Courtdeterm inesI do not
have atleastthreepriorconvictionsforseriousdrug offensesand/orviolentfelonies,there
willbeno m andatory m inim um sentence and them aximum term ofim prisonm entw illbe
ten years and Iwillface a period ofsupervised release ofthree years. In any event,the
m axim um fm eis$250,000.

      Itmderstandrestimtionm aybeordered,my assetsmaybesubjecttoforfeiture,and
feesmay beimposedto pay forincarceration,supervised re'lease,and costsofprosecution.
In addition,a$100specialassessment,pursuantto 18U.S.C.j3013,willbeimposedper
felony cotm tofconviction. 1furthertm derstand m y supervised releasem ay be revoked if
lviolate itstel'm sand conditions. 1understand aviolation ofsupervised releaseincreases
thepossibleperiod ofincarceration.

       1am pleading guilty as described above because Iam in factguilty and because I
believe itisin my bestinterestto do so and notbecause ofany tlu-eatsorprom ises. There
hasbeen no prom ise m ade whatsoeverby anyone asto whatthe finaldisposition ofthis
m atterwillbe.

   2. W aiver ofConstitutionalltiehtsU pon a Plea ofG uiltv

      lacknowledgeIhavehada1lofmydghtsexplainedtomeandIeq resslyrecopize
lhave thefollowing constitutionalrights and,by voltmtarily pleading gullty,1knowlngly
w aive and giveup these valuabieconstim tionalrights:

      a. Therightto plead notguilty and persistin thatplea;
      b. Therightto aspeedy andpublicjurytrial;
      c. Therightto assistance ofcounselatthattrialand in any subsequentappeal;
      d. Therightto rem ain silentattrial;
      e. Therightto testify attrial;
      f. Therightto confrontand cross-exam inew itnessescalled by the governm ent;


                            Defendant'
                                     sInitials: 5
                                     Page 2 of 13


Case 6:19-cr-00024-NKM Document 7 Filed 10/31/19 Page 2 of 13 Pageid#: 14
      g. Therightto presentevidenceand w itnessesin m y own behalf;
      h. Therightto compulsory processofthecourt;
      i. Therigltttocompeltheattendanceofwiinessesattrial;
      j. Therighttobeprejumed innocent;          '
      k. Therighttoaunanimousguilt#verdict;and
      1. Therightto appealaguilty verdict.

B. SENTENCING PR OW SIO NS

   1. G eneralM atter.

       I understand the determ ination of what sentence should be im posed,within the
confinesofany applicable statutory m inimum sand m aximum s,isin the solediscretion of
the Court subject to its consideration of the United States Sentendng Guidelines
(''guidelines''or''U.S.S.G'')and thefactorssetforth at18U.S.C.j3553($.1understand
Iw illhave arlopportunity to review a.copy ofm y presentence reportin advance ofm y
sentencing hearing and may fileobjections,asappropriate. IwillhavearloppoA nity at
m y sentencing hearing to presentevidence,bring witnesses,cross-exam ine any w itnesses
thegovernm çntcallsto testify,andarguetothe Courtwhatan'appropriatesentenceshould
bewithin the confinesoftheterm softhisagreem ent.

        l'understand I willnot be eligible for parole duting any term of im prisonm ent
im posed. I understand the Courtis not bolm d by any recom m endation ör stipulation
contained in this agreem ent and m ay sentence me up to the statutory m axim um . 1
understand lwillnotbeallowed to withdraw my pleaofguilty ifthe Courtdisregardsthe
stipulationsand/orrecom m endationssetforth in the plea agreem ent.

       Iunderstand ifthe sentence ism ore severe than l expected,Iw illhave no rightto
withdraw my plea. Ihave discussed sentencing issueswith m y attorney and realize there
isa substantiallikelihood Iwillbe incarcerated.

   2. Sentencine Guidelines

      Istipulate and agree thatal1m atterspertaining to any ofthe cotmtsofthe charging
documentts),includingany dismissedorothenvisenotpursuedcounts(i.e.conspiracywith
co-conspiratorinM aryland),arerelevantconductforpurposesofsentencing.
      The parties agree the 2018 edition of the United States Sentencing Guidelines
M anualappliestoany guidelinescalculationmadepertainingtomy offensets).1stipulate


                            Defendant,sznitials:     5%
                                     Page 3 of.13


Case 6:19-cr-00024-NKM Document 7 Filed 10/31/19 Page 3 of 13 Pageid#: 15
thatthefollowingspecifk offensecharacteristicsgblidelinesectionts)areapplicabletomy
conduct:

  2K2.1(b)(1) + 6 NumberofFirearms(25-99)
  2K2.1(b)5) + 4 Trafficking pfFirearms
      TheUnited Statesstipulatesthattheguideline sectionts)setforth in thij section
should apply to m y conduct

      Iunderjtand thatthere isno agreem entasto the base offense leveland the Urlited
Statesand Iwillbefreetoarguewhatbaseoffenselevellmder2K2.1(a)should apply.
       Iunderstand otherguideline sectionsm ay be applicable to m y case and theUnited
Statesand lwillbe freeto arguewhetherthese sectionsshould orshould notapply;to the
extenttheargum entsarenotinconsistentwiththestipulations,recomm endationsandterm s
setforth in thisplea agreem ent.

      I agree to acceptresponsibility form y conduct. Ifl com ply with m y obligations
underthisplea agreem entand acceptresponsibility form y conduct,theUnited Stateswill
recom m end the Courtgrantm e a two-levelreduction in m y offense level,pursuantto
U.S.S.G.j3E1.1(a)and,ifapplicable,atsentencing,willmovethat1receiveaone-level
reduction in my offense level,pursuantto U.S.S.G.j 3E1.1(b),forpurposes of any
guidelines calculation. H ow ever,I stipulate thatif1failto acceptresponsibility form y
conductorfailto com ply w ith any provision oftllisplea agreem ent,lshould notreceive
creditforacceptance ofresponsibility.

   3. SubstantialA ssistance

      1understand the United States retains a11ofitsrightspursuantto Fed.R.Cdm .P.
35(b),U .S.S.G.j5K 1.1 and 18U.S.C.j 3553($. Iundèrstand even iflfully cooperate
with law enforcem ent,the United States isunderno obligation to m ake a m otion forthe
reduction ofm y sentence.Itmderstand iftheUnited Statesm akesam otion forareduction
in m y sentence,the Court,after hearing the evidence,will detennine how m uch of a
departure,ifany,Ishould begiven.

   4. M onetaa O blizat
                    <. ions

      a. SpecialA ssessm ents,Fines and R estitution



                              DefendantuInuials: P Y
                                     Page4 of 13


Case 6:19-cr-00024-NKM Document 7 Filed 10/31/19 Page 4 of 13 Pageid#: 16
      I understand persons convicted of crimes are required to pay a m andatory
assessmentof$100.00 per felony countof conviction. I agree Iwillsubm itto the U .S.
Clerk'sOffice,a certified check,m oney order,orattom ey'strustcheck,m adepayable to
the &çclerk,U .S.DistrictCourt''forthe totalamountdueform andatory assessm entspdor
to entering m y pleaofguilty.

        Iagreeto pay restim tion forthe entirescope ofmy crim h alconduct,including,but
notlim ited to,al1m attersincluded asrelevant condud. In addition,I agrre to pay any
restitution required by law ,including,butnotlim ited to,nm ountsduepursuantto 18 U SC
jj2259,3663,and/or3663A.Iunderstand and agreearekuireméntIpay restitutton for
al1oftheabove-stated matterswillbeimpocedupon me aspartofany fmaljudgmentin
thism atler.

        1 further agree to m ake good faith efforts tow ard paym ent of a11 m andatory
assessm ents,restitm ion and fines,with whatever m eansI have atm y disposal. I agree
failureto do so willconstitm eaviolation ofthisam eem ent.Iwillexecuteany docum ents
necessary to release the fundsIhave in any m pository,bnnk,investm ent,otherfinancial
instim tion,or any other location in order to m ake partialor total paym enttow ard the
m andatory assessm ents,restitution and finesimposed in my case.

      If'ully understand restitution and forfeim re areseparatefinancialobligationswhich
m ay be imposed upon acrim inaldefendant. Ifurtherunderstand there isaprocessw ithin
the Departm ent of Justice whereby, in certain circum stances,forfeited flm ds m ay be
appliedtorestitm ion obligations.Iunderstand noonehasmadeanypromisestomethat
such aprocesswillresultin adecreasein m y restitution obligationsin thiscase.

      I understand and agree,pursuantto 18 U.S.C.jj 3613 and 3664(n9,whatever
monetary penalties are imposed by the Courtwillbe due immediately and subjectto
im m ediate enforcem entby theU nited Statesasprovided forby stattzte. Iunderstand ifthe
Couz't imposes a schedule of paym ents,that schedule is only a m inimum schedule of
paym entsand nottheonly m ethod,nora lim itation on them ethods,availabletotheUnited
Statestoenforcethejudgment.
       Iagree to grantthe United States aw age assigmnent,liquidate assets,orcom plete
any othertaskswhich w illresultin im m ediate paym entin 1 11,orpaym entin the shortest
timeinwhichfullpaymentcanbereasonablymadeasrequiredunder18U.S.C.j3572(*.
       lexpressly autlforizetheUllited StatesAttom ey'sOfficeto obtain acreditreporton
m ein orderto evaluatemy ability to satisfy any financialobligation imposed by the Court.


                             DefendantuInitiau:      3
                                     Page 5 of 13


Case 6:19-cr-00024-NKM Document 7 Filed 10/31/19 Page 5 of 13 Pageid#: 17
      I agree the follow ing provisions,or wordsofsim ilareffect,should be included as
conditions pf probation and/or supervised release:(1) Gç-l-he defendantshallnotify the
FinancialLitigation Unit,United States Attom ey's Office,in writing,of any interestin
property obtained,directly orindirectly,including any interestobtained underany other
nam e,or entity,including a trust,partnership or corporation after the execution of this
agreementuntila11fines,restitm ion,m oneyjudgmentsandmonetary assessmentsarepaid
in 1 11''and (2)Cd-fheDefendantshallnotify the FinancialLitigation Unit,United States
Attorney'sOffice,in writing,atleast30 dayspriorto transfening any interestin property
owned directly orindirectly by Defendant,including any interestheld orow ned lm derany
other nam e or entity,including trusts,partnership and/or corporations tmtil a11 fm es,
restitution,moneyjudgmentsand monetaryassessmentsarepaidin fu11.''
      The parties will also jointly recommend that as a condition of probation or
supervised release, Defendant will notify the Financial Litigation Unit,U nited States
Atturney's Offk e,before Defendanttransfers any interestin property owned directly or
indirectly by D efendant,including any interestheld or owned under any othernam e or
entity,includingtrusts,partnership and/orcorporations.See 18U.S.C.j3664414,(n).
       Regardlessofwhetherornotthe Courtspeciscally directsparticipation orimposes
a schedule of paym ents,I agree to fully participate in inm ate employm ent under any
available orrecom m ended program soperated by the Btzreau ofPrisons.

      lagreeanypaymentsmadebymeshallbeappliedfullytothenon-jointandseveral
portion of m y outstanding restitution balance tmtilthe non-loint and severalportion of
restitution ispaid in full,unlessthe Courtdeterm inesthatto do so would cause ahardship
to avictim oftheoffensets).
      b. Dutv to M akeFinancialDisclosures

       Iunderstandinthiscasethereisapossibility substantialfm esand/orrestitution m ay
be imposed. In order to assistthe United States as to any recom m endation and in any
necessary collection ofthose sum s,Iagree,ifrequested by theUnited States,to provide a
completeand truthf'ulfinancialstatem enttotheUnited StatesAttorney'sOffice,within 30
daysoftherequestor3 dayspriorto sentencing,whicheverisearlier,detailing a11incom e,
expenditures, assets, liabilities, gifts and conveyances by myself, my spouse and m y
dependentcllildren and any corporation,partnerslnip orotherentity in which lhold orhave
held arlinterest,for the period starting on January 1stof the year prior to the year m y
offensebegan and continuing through the date ofthe statem ent. Thisfinancialstatem ent


                              oefendantuInituu:      Y
                                     Page 6 of 13


Case 6:19-cr-00024-NKM Document 7 Filed 10/31/19 Page 6 of 13 Pageid#: 18
shallbe subm itted in a form acceptable to theUnited StatesAttom ey'softk e.

      From' the tim e of the signing of this agreem ent or the date I sign the financial
statement,whicheverisearlier,Iagree notto convey apythiilg'ofvalue to any person
withouttheauthorizationoftheUnited StatesAttorney'söffice.
      c. U pderstandine ofCollection M atters

      1understand:

       1. aspal'tofthejudgmentintlliscaselwillbeorderedtopayoneormorem onetary
         obligations;
      2. paym entshould bem ade asordered by the Court;
      3. lmustm ailpaym ents,by cashier'scheck orm oney order,payableto the''Clerk,
         U .S.DistrictCourt''to:210 Franklin Road,S.W .,Suite540,Roanoke,Virginia
         24011;and include my nam eand courtnumberon the check orm oney order;
      4. interest(unlesswaivedbytheCout'
                                       t)andpenaltiesmustbe imposed forlateor
         m issed paym ents;
      5. theU nitedStatesm ayfilelienson my realand personalproperty thatw illrem ain
          inplacetmtilmonetary obligationsarepaidin full,oruntilliensexpire(thelater
          of20yearsfrom dateofse 'ntencingorreleasefrom incarceration);
      6. iflretain counselto representm eregarding theUnited States'effortsto collect
         any of my m önetal'y obligations,I willimm ediately notify the U nited States
         Attorney'sOffice,ATTN : FinancialLitigation Unit,P.O.Box 1709,Roanoke,
         Virginia 24008-1709,in writing,ofthefactofm y legalrepresentation;and
      7. 1, or m y attorney if an attom ey w ill represent m e regarding collection of
         m onetary obligations, can contact the U .S. Attorney's Offk e's Financial
         Litigation Unitat540/857-2259.

C.ADDITIONM ZM ATTER S

   1. W aiverofRiehtto Appeal

      Knowing thatIhave a rightofdirectappealofmy sentence tmder 18 U.S.C.j
3742(a)andthegroundslistedtherein,Iexyresslywaivetherightto appealmysentence
onthosegrotmdsoron anygound.Inaddltion,Iherebywaivemy rightofappealasto
any ahd a11other issues in thlsm atter,including w ithoutlim itation any appealrelated to
theknowledgeand/orscienterrequirem entfortheUnited Statesto provea violation of 18
U.S.C.j922(g)andagreeIwillnotfqleanoticeofappeal.Inm knowlnglyandvoluntadly


                             oepndantulnitiau: 5
                                      Page 7 of 13


Case 6:19-cr-00024-NKM Document 7 Filed 10/31/19 Page 7 of 13 Pageid#: 19
w aiving any rightto appeal. By signing this agreem ent,lam explicitly and irrevocably
directing my attorney notto file anotice ofappeal.N otwithstanding any otherlanguage
to the contrary,I am notwaiving ZAI.yrightto appealortohavemy attorneyfleanotice
ofappeal,asto any issuewhich cannotbewaived,by law.ltmderstandtheUnitedStates
expressly reserves a11ofitsrightsto appeal. I agree and understand ifI file any court
document(exceptforan appealbased on an issuethatcannotbeWaived,by Iaw,ora
collateralattack based on inèffectiveassistanceofcounsel)seekingto disturb,in any
w ay,any order im posed in m y case'such action shallconstitute a failure to com ply
w ith a provision ofthis agreem ent.

   2. W aiver ofRiehtto Collaterallv A ttack

        1 waive any rightIm ay have to collaterally attack,in any future proceeding,any
orderissued in thism atter,unlesssuch attack isbased on ineffective assistance ofcotm sel,
and agree lwillnotfile any docum entwhich seeksto disturb any such order,unlesssuch
filing isbased on ineffective assistance ofcounsel. Iagree and understand thatifIlile
any courtdocum ent(exceptforan appealbased on an issuenototherwisewaived in
this agreem ent; an appealbased on an issue that cannot be waived,by Iaw ;or a
collateralattack based on ineffectiveassistanceofcounsel)seekingtodisturb,in any
way,any order im posed in m y case,such action shallconstitute a failure to com ply
w ith a provision ofthisagreem ent.

   3. Inform ation A ccessW aiver

      lknowingly andvoluntarilyagreetowaivea1lrights,whetherasserteddirectlyor
by a representative,to requestor receive from any departm entor agency of the Um ted
Statesanj recordspertainingtotheinvestigation orprosecution ofthiscase,including
withouthm itation any recordsthatm ay be soughtundertheFreedom ofInfonnation A ct,
5U.S.C.j552,orthePrivacyActof1974,5U.S.C.j552a.
   4. W aiver ofW itnessFee

      1agree to waivea11rights,claim sorinterestin any witnessfeelm ay beeligibleto
receive pursuantto 28 U.S.C.j 1821,form y appearance atany Grand Jury,witness
conference orcourtproceeding.

   5. A bandonm entofSeized Item s

      By signing thisplea agreem ent,Ihereby abandon my interestin,and consentto the


                             Defendant'sInitials: : 5
                                      Page 8 of 13


Case 6:19-cr-00024-NKM Document 7 Filed 10/31/19 Page 8 of 13 Pageid#: 20
ofticialuse,destruction orotherdisposition ofeach item obtained by any 1aw enforcem ent
agency during the course oftheinvestigation,unlesssuch item isspecifically provided for
in another provision of this plea av eem ent. I further waive any and a11notice of any
proceedingto implem entthe officialuse,destruction,abandonm ent,orotherdisposition of
such item s.

   6. D eportation

      lunderstandifIam notachizenoftheUnitedStates,lmaybesubjecttodeportation
from the United States,denied United States citizenship,and denied adm ission to the
United Statesin thefuttzre,asaresultofmy conviction fortheoffensets)to which 1am
pleading guilty.

   7. D enialofFederalB enefits

      Atthe discretion ofthe court,Iunderstand 1m ay also be denied any ora11federal
benefits,asthatterm isdefmed in21U.S.C.j862,(a)foruptofiveyearsifthisismyfirst
conviction of a federal or state offense consisting of the distribution of conkolled
substances,or up to one year iftllis is my firstconviction of a federalor state offense
involving thepossession ofacontrolled substance;or(b)forup toten yearsifthisismy
second conviction ofa federalorstate offense consisting ofthe distribution ofcontrolled
substances,orùp to fiveyearsifthisism y second orm oreconviction ofafederalorstate
offense involving the possession of a controlled substance. Ifthis is m y third or m ore
conviction of a federal or state offense consisting of the distribution of controlled
substances,1understand Icould be permanently ineligible fora11federalbenefits,asthat
term isdefinedin 21U.S.C.j862(d).
   8. A dm issibilitv ofStatem ents

      Itm derstand if1failto plead gtzilty in accordance with thisagreem entorwithdraw
my pleats) of guilty any statements I make (including this plea agreement,and my
admissionofguilt)duringorinpreparationforanyguiltypleahearing,sentencinghearing,
orother hearing and any statem ents Im ake orhave m ade to 1aw enforcem entagents,in
any setting (including during a proffer),may be used againstme in this or any other
proceeding. Iknowingly w aive any rightlm ay have underthe Constim tion,any stam te,
rule or other source of 1aw to have such statem ents, or evidence derived from such
statem ents,suppressed orexcluded from being adm itted into evidence and stipulate that
such statem entscan beadm itted into evidence.



                             oepndantuzafsfvx.       Z
                                      Page 9 of 13


Case 6:19-cr-00024-NKM Document 7 Filed 10/31/19 Page 9 of 13 Pageid#: 21
   9. AdditionalOblieations

      Iagree notto com mitany ofthe following acts:

          * attem ptto withdraw m y guilty plea;
          . deny Icom m itted any crim eto which Ihavepled guilty;
          * makeoradopta'
                        nyargumentsorobjectionstothepresentencereportthatare
              inconsistentwith thispleaagreem ent;
          * obstnlctjustice;
          *   failto com ply with any prov'
                                          ision ofthisplea agreem ent;
          .   com m itany othercrim e;
          *   m akea false statem ent'
                                     ,or
          *   failto enterm y pleaofguilty when scheduled to do so,tmlessa continuance
              isagreedto by theUnited StatesAttom ey'sOffceand granted by the Court.

D.REM EDIES A VM LARLX TO TH E UM TED STATES
       I hereby stipulate and agree that the United States Attom ey's office may, at its
election,ptlrsue any ora11ofthefollowing rem ediesifIfailto com ply w ith any provision
ofthisagreement: (a)declarethispleaagreementvoid;(b)refuseto dismissany charges;
(c)reinstate any dismissed charges;(d)file new charges;(e)withdraw any substantial
assistance m otion made,regardless ofwhethersubstantialassistance hasbeen perform ed;
(9 refusetoabidebyanyprovision,stipulations,and/orrecommendationscontainedinthis
pleaagreement;or(g)takeanyotheractionprovidedforunderthisagreementorbystatute,
regulation orcourtnlle.

        In addition,Iagreeif,forany reason,my conviction issetaside,orIfailto comply
w ith arly obligation undertheplea agreem ent,theUnited Statesm ay file,by indictm entor
inform ation, any chr ges against m e which were filed and/or could have been tiled
concerningthem attersinvolved in theinstantinvestigation.lhereby w aivem yrightunder
FederalRule ofCrim inalProcedure 7 to be proceeded againstby indictm entand consent
to thefiling ofan inform ation againstm econcem ing any such charges.lalsohereby waive
any statute oflim itationsdefenseasto any such charges.

      The rem edies set forth above are cum ulative and not mutually exclusive. The
United States'election ofany oftheseremedtes,otherthan declaringthispleaam eement
void,'doesnot,in any
                   ' way,term inate m y obligation to com ply with the terms öftheplea
agreem ent. Theuse ofSGif''in thissection doesnotm ean itif>and only if.''



                             oepndant'szaf/oa.
                                             . Ps
                                     Page 10 of 13


Case 6:19-cr-00024-NKM Document 7 Filed 10/31/19 Page 10 of 13 Pageid#: 22
    E. GENER AT,PRO VISIONS

       1. Lim itation ofA ereem ent

           This agreem ent only binds the United States Attorney's Office for the W estem
    DistrictofVirginia. 'Itdoes notbind any state or localproseèutor, other United States
    Attorney's Oftk e orother office or agency ofthe Urlited States Governm ent,including,
    butnot lim ited to,the Tax D ivision of the United States D epartm ent of Justice,orthe
    lnternal R evenue Service of the U nited States D epartm ent of $he Treasury. These
    individualsand agenciesremain freetoprosecutemeforany offensets)committedwithin
    theirrespectivejurisdictions.                                             .
       2. EffectofM v Sianature

           Iunderstand m y signature on this agreem entconstitm es a binding offer by m eto
    enterinto thisagreem ent.1understand theUnited State'shasnotaccepted m y offerlm tilit
    signsthe agreem ent.

       3. Effective Representation

           lhavediscussedtheterm softheforegoingpleaagreem entandal1m atterspertaining
    to thechargesagainstm ew ith m y attorney and am fully satisfied w ith m y attorney andm y
    attom ey'sadvice. A tthistim e,1have no dissatisfaction orcom plaintw ith m y attorney's
.   representation. Iagreeto m ake.known to the Courtno laterthan atthetim e ofsentencing
    any dissatisfaction orcomplaintIm ay have with m y attorney'srepresentation.

       4. M isconduct

          If I have any inform ation concem ing any conduct of any governm ent attom ey,
    agent,em ployee,orcontractorw hich could be construed asmisconductoran ethical,civil,
    orcrim inalviolation,1agreeto m akesuch conductknown to theUnited StatesAttorney's
    Office and the Court,in writing,as soon as possible,butno later than m y sentencing
    hearing.

       5. FinalM atters

           Itmderstand athorough presentenceinvestigation w illbeconducted and sentencing
    recom m endationsindependentofthe Unityd StatesAttorney'sOfficewillbe m ade by the           .

    presentence preparer,which the Courtm ay adoptortake into consideration. Iunderstand


                                 Defendant's Initials: CZ
                                         Page 11of 13


    Case 6:19-cr-00024-NKM Document 7 Filed 10/31/19 Page 11 of 13 Pageid#: 23
any calculation regarding the guidelines by the United States Attorney's Office orby m y
attorney isspeculativeand isnotbindingupon theCourt,theProbation OfficeortheUnited
StatesAttorney'sOffice. N o guarantee hasbeen m adeby anyone regarding the effectof
theguidelineson m y case.

      lunderstand the prosecution w illbe free to allocute or describe the nature ofthis
offense and the evidence in this case and m ake any recom m endations notprohibited by
thisagreem ent.

       l understand the United States retains the right,notwithstanding any provision in
thisplea agreem ent,to infol.
                            m the Probation Office and the Courtofa11relevantfacts,to
addresstheCoul'twith respecttothenature and seriousnessofthe offensets),to respond
to any questionsraised by the Court,to correctany inaccttracies or inadequacies in the
presentencereportand to respond to any statem entsm ade to theCourtby oron behalfof
the defendant.

      I w illingly stipulate there is a sufficientfactualbasis to supporteach and every
materialfactualallegation contained witlain the charging documentts) to which I am
pleading guilty.

        Iunderstand thisagreem entdoesnotapply to any crim esorchargesnotaddressed
in tllisagreem ent. llm derstand ifIshould testify falsely in thisorin arelated proceeding
Imay beprosecuted forperjury ând statèmentsImay havegiven authoritiespizrsuantto
thisagreem entm ay beused againstm e in such aproceeding.

        Itm derstand my attorney willbe freeto argue any m itigating factorson m y behalf;
to the er entthey arenotinconsistentw ith thetennsofthisagreem ent. Iunderstand Iwill
have an opportunity to personally addressthe Courtpriorto sentencebeing imposed.

       Thiswriting setsforth the entireunderstanding between thepartiesand constim tes
the com plete plea agreem entbetween the United StatesAttorney forthe W estern District
ofVirginia and m e,and no otheradditionalterm s or agreem ents shallbe entered except
and unlessthose otherterm sor agreem entsare in writing and signed by the parties.This
plea agreem entsupersedes a11priorunderstandings,prom ises,am eem ents,or conditions,
ifany,betw een theUnited States and m e.

       Ihave consulted with m y attorney and fully lm derstand al1m y rights. lhave read
thisplea agreem entand carefully reviewed everypartofitwith m y attorney.lunderstand
this agreem ent and I voluntarily agree to it. I have notbedn coerced,threatened, or


                             nefendantuzaz/o/x:        >
                                     Page 12 of 13


Case 6:19-cr-00024-NKM Document 7 Filed 10/31/19 Page 12 of 13 Pageid#: 24
promised anything other than the terms of this plea agreement, descljbed above,in
exchange formy plea ofguilty. Being aware ofa11ofthe possible consequences ofm y
plea,Ihaveindependently decided to enterthispleaofm y own freewill,and am affirm ing
thatagreem enton thisdateand by my signaturebeloW .

Ilate:l0-a)-/1
                                        R obertJoseph
                                        a/k/a R ubep G eneO akes,Defendant

      Ihavefully explaineda11rightsavailabletomyclientwithrespecttotheoffenses
listed in thependlng charging documentts). Ihavecarefully reviewed every partofthis
plea agreem entw ith m y client. To m y know ledge,m y client'sdecision to enterinto this   '
agreem entisan inform ed and voluntary one.

      IfIw illcontinueto reprèsentm y clientregardingtheUnited States'effortstocollect
any monetyy obligations,lwillnotify the United States Attorney's Office,ATTN:
FinanciàlLltlgatibn Unit,P.O .Box 1709,Roanoke,V irginia 24008-1709,in m iting,of
the factofmy continued legalrepresentation within 10 daysoftheenty ofjudgm entin                '
thiscase.
                              '
  .


Date:Z/CS         /
                                        RobertRider,Es .
                                        C ounselfor D efendant
                                                               '
                                           .




Ilate: ptjt/(:
                 f                      M .C olem an Adam s
                  '
                                        A ssistantUnited StatesA ttorney
                                        Virginia BarNo.76450




                             Defqndant'sInitials. E 5
                                                    -
                                     page 13 of 13


Case 6:19-cr-00024-NKM Document 7 Filed 10/31/19 Page 13 of 13 Pageid#: 25
